Exhibit 10.2

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”), dated as of February 14, 2020 (this
“Agreement”) between Ipsidy Inc., a Delaware corporation (the “Company”), FIN
Holdings, Inc. (“FIN”) and ID Solutions, Inc. (“IDS”) (FIN and IDS collectively
referred to herein as the “Subsidiaries” and the Company and the Subsidiaries
collectively referred to herein as the “Group”) and Theodore Stern and Stephen
Garchik (in such capacity, the “Collateral Agent”) for the holder(s) of the
Notes (as defined below) listed on Schedule A hereto, as it may be updated from
time to time (collectively, the “Holders”).

 

WHEREAS, on February 1, 2017, the Company sold a Promissory Note (the “Stern
Note”) in consideration of $3,000,000 to the Theodore Stern Revocable Trust (the
“Stern Trust”) and the outstanding principal amount of the Stern Note is
$2,000,000;

 

WHEREAS, on December 13, 2019, the Company sold 8% Convertible Notes (the “8%
Notes”) in consideration of $428,000 to several accredited investors (the “8%
Investors”);

 

WHEREAS, on February 14, 2020, the Company sold 15% Secured Convertible Notes
(the “15% Notes” and together with the Stern Note and 8% Notes, the “Notes”) in
consideration of $1,510,000 to several accredited investors (the “15% Investors”
and together with the Stern Trust and the 8% Investors, the “Holders”); and

 

WHEREAS, in order to induce the 15% Investors to purchase the 15% Notes and to
induce the Stern Trust and the 8% Investors to consent to the issuance of the
Notes and this Agreement and in turn provide working capital to the Company and
the Group for the benefit of the Company’s shareholders as well as the Stern
Trust and the 8% Investors, the Group has agreed to grant the Collateral Agent,
for the benefit of the Holders, a security interest in the Group’s assets to
secure the Company’s obligations under the Notes.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. For the purposes hereof, in addition to the terms defined
elsewhere in this Agreement (a) capitalized terms not otherwise defined herein
shall have the meanings set forth in the Notes; (b) all terms defined in the
Uniform Commercial Code of the State and used herein shall have the same meaning
herein as specified therein and (c) the following terms shall have the following
meanings:

 

“Collateral” means the following assets and rights of the Company and each
Subsidiary, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof, namely all personal and fixture
property of every kind and nature including without limitation all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including receivables),
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles, trade secrets, computer software, service marks,
trademarks, trade names, trade styles, copyrights, patents, applications for any
of the foregoing, customer lists, working drawings, instructional manuals, and
rights in processes for technical manufacturing, packaging and labeling).

 

“Event of Default,” means an Event of Default under any of the Notes, the
failure of the Company or any Subsidiary to pay any of the Obligations when due,
or such other default or breach by the Company of any of the Obligations.

 

“Obligations” means all of the indebtedness, obligations and liabilities of the
Company and the Subsidiaries to the Holders, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising under or in respect of the Notes,
the Stern Note, the 8% Notes, or other instruments or agreements executed and
delivered pursuant thereto or in connection therewith or this Agreement.

 

“State” means the State of New York.

 

2. Cross Guaranty. Each of the Subsidiaries jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees to the Holders, their
successors, endorsees, transferees and assigns the due and punctual performance
and payment of all Obligations of the Company owing to the Holders their
successors, endorsees, transferees and assigns when due, at the time and place
and in the amount and manner prescribed in and otherwise in accordance with the
Notes, the Stern Note and the 8% Notes respectively. This guaranty shall be
enforceable regardless of any defense, set-off or counterclaim that the Company
or the Subsidiaries may have or assert and regardless of whether or not the
Holders or the Collateral Agent will have instituted any suit, action or
proceeding, or exhausted its remedies against the Company, or any other person
to compel any such performance or payment or to collect any part of such amount
and regardless of any other condition or contingency.

 



1

 

 

3. Grant of Security Interest. Each of the Company and the Subsidiaries hereby
grants to the Collateral Agent, for the benefit of the Holders, to secure the
payment and performance in full of all of the Obligations, a security interest
in the Collateral and so pledges and assigns the Collateral to the Collateral
Agent, for the benefit of the Holders. Notwithstanding the foregoing the
Collateral Agent shall permit sales of assets comprised in the Collateral up to
a value of $1,000,000, the proceeds of which may be used by the Company for
working capital purposes, rather than repayment of the Obligations and the
Collateral Agent will take all such steps as may be reasonably necessary at the
request and cost of the Company to release its security interest in such assets
to be sold and to enable such sales in such circumstances.

 

4. Authorization to File Financing Statements. The Group hereby irrevocably
authorize the Collateral Agent at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Group or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Company and each Subsidiary is an organization,
the type of organization and any organization identification number issued to
the Company and each Subsidiary. The Company agrees to furnish any such
information to the Collateral Agent promptly upon request.

 

5. Other Actions. Further to ensure the attachment, perfection and priority of,
and the ability of the Collateral Agent to enforce, its security interest in the
Collateral, the Company agrees, in each case at the Company’s own expense, to
take the following actions with respect to the following Collateral:

 

5.1. Commercial Tort Claims. If the Group shall at any time hold or acquire a
commercial tort claim, the Company shall immediately notify the Collateral Agent
in a writing signed by the Company of the brief details thereof and grant to the
Collateral Agent, for the benefit of the Holders, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Collateral Agent.

 

5.2. Other Actions as to any and all Collateral. The Company further agrees to
take any other action reasonably requested by the Collateral Agent to ensure the
attachment, and perfection of, and the ability of the Collateral Agent to
enforce, the Collateral Agent’s security interest in any and all of the
Collateral.

 

6. Representations and Warranties Concerning Company’s Legal Status. The Company
and each Subsidiary represents and warrants to the Collateral Agent as follows:
(a) the Company’s and each Subsidiary’s exact legal name is that indicated on
the signature page hereof, (b) the Company and IDS are corporations incorporated
in the jurisdiction of the State of Delaware, (c) FIN is a corporation
incorporated in the jurisdiction of the State of Florida and (d) the Group’s
chief executive office and mailing address is located at 670 Long Beach
Boulevard, Long Beach, New York 11561.

 

7. Covenants Concerning Company’s Legal Status. The Company and each Subsidiary
covenants with the Collateral Agent and Holders as follows: (a) without
providing at least five (5) days prior written notice to the Collateral Agent,
the Company and each Subsidiary will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, and (b) without providing at
least five (5) days prior written notice to the Collateral Agent, the Company
and each Subsidiary will not change its type of organization, jurisdiction of
organization or other legal structure.

 

8. Representations and Warranties Concerning Collateral, Etc. The Company and
each Subsidiary further represents and warrants to the Collateral Agent that the
Company and each Subsidiary is the respective owner of the Collateral owned by
it, free from any adverse lien, security interest or other encumbrance, except
for liens incurred in the ordinary course of business which arise by operation
of law and which liens secure amounts not yet due.

 

9. Insurance. The Company will maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with general practices of
businesses engaged in similar activities in similar geographic areas. Such
insurance shall be in such minimum amounts that the Company will not be deemed a
co-insurer under applicable insurance laws, regulations and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as may be reasonably satisfactory to the Collateral Agent.

 



2

 

 

10. Collateral Protection Expenses; Collateral Agent’s Obligations and Duties;
Action by Collateral Agent.

 

10.1. Expenses incurred by Collateral Agent. In its discretion, the Collateral
Agent may discharge taxes and other encumbrances at any time levied or placed on
any of the Collateral, make repairs thereto and pay any necessary filing fees
or, if the Company fails to do so, insurance premiums. The Company agrees to
reimburse the Collateral Agent on demand for any and all expenditures so made.
The Collateral Agent shall have no obligation to the Company to make any such
expenditures, nor shall the making thereof relieve the Company of any default.

 

10.2. Collateral Agent’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Company shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Company
thereunder. The Collateral Agent shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Collateral Agent of any payment relating to any
of the Collateral, nor shall the Collateral Agent be obligated in any manner to
perform any of the obligations of the Company under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Collateral Agent in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Collateral Agent or to which the Collateral Agent may be
entitled at any time or times. The Collateral Agent’s sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under the Uniform Commercial Code of the State or otherwise, shall
be to deal with such Collateral in the same manner as the Collateral Agent deals
with similar property for its own account.

 

10.3. Action by Collateral Agent. For so long as the Collateral Agent comprises
more than one person, any action, proceeding, document, or notice required or
desired to be taken, issued, executed or served by the Collateral Agent, shall
only be effective if taken, issued executed or served by them unanimously and
jointly and not severally. Any notice or proceeding to be served or issued upon
or against the Collateral Agent shall only be effective if served on each person
comprising the Collateral Agent.

 

11. Remedies. If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, upon 30 days written notice to the Group, declare this
Agreement to be in default, and the Collateral Agent shall thereafter have in
any jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the
Uniform Commercial Code of the State or of any jurisdiction in which Collateral
is located.

 

12. Standards for Exercising Remedies. To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, the Group acknowledges and agrees that it is not commercially
unreasonable for the Collateral Agent (a) to fail to incur expenses reasonably
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against account debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Group, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Collateral Agent against risks of loss, collection or disposition of
Collateral or to provide to the Collateral Agent a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Collateral Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Collateral Agent in
the collection or disposition of any of the Collateral. The Group acknowledges
that the purpose of this Section 12 is to provide non-exhaustive indications of
what actions or omissions by the Collateral Agent would not be commercially
unreasonable in the Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Collateral Agent shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 12. Without limitation upon the foregoing, nothing contained in
this Section 12 shall be construed to grant any rights to the Group or to impose
any duties on the Collateral Agent that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this Section 12.

 



3

 

 

13. No Waiver. The Collateral Agent shall not be deemed to have waived any of
its rights upon or under the Obligations or the Collateral unless such waiver
shall be in writing and signed by the Collateral Agent. No delay or omission on
the part of the Collateral Agent in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
be construed as a bar to or waiver of any right on any future occasion. All
rights and remedies of the Collateral Agent with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Collateral Agent deems
expedient.

 

14. Waivers by Group. The Group waives demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, the Group assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
or failure to perfect any security interest in any Collateral, to the addition
or release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Collateral Agent may deem advisable. The Collateral Agent shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
Section 10.2. The Group further waives any and all other suretyship defenses.

 

15. Marshalling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, the Group hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Group hereby irrevocably waives the
benefits of all such laws.

 

16. Proceeds of Dispositions; Expenses. The Company shall pay to the Collateral
Agent on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Collateral Agent in protecting,
preserving or enforcing the Collateral Agent’s rights under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale of the Obligations
or Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as the Collateral Agent
may determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by the Uniform Commercial
Code of the State, any excess shall be returned to the Company, and the Company
shall remain liable for any deficiency in the payment of the Obligations.

 

17. Overdue Amounts. Until paid, all amounts due and payable by the Group
hereunder shall be a debt secured by the Collateral.

 

18. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York. The Group
agrees that any suit for the enforcement of this Agreement may be brought in the
courts of the State or any federal court sitting therein, with venue in Nassau
County and consents to the non-exclusive jurisdiction of such court and to
service of process in any such suit being made upon the Group by mail at the
address specified for notices in Section 22. The Group hereby waive any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.

 

19. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Group and its respective successors and assigns, and shall inure to the benefit
of the Holders, the Collateral Agent and their successors and assigns. If any
term of this Agreement shall be held to be invalid, illegal or unenforceable,
the validity of all other terms hereof shall in no way be affected thereby, and
this Agreement shall be construed and be enforceable as if such invalid, illegal
or unenforceable term had not been included herein.

 

20. Entire Agreement; Enforcement of Rights.  This Agreement together with the
exhibits and schedules attached hereto, set forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes any and all prior agreements or discussions between them, including
any term sheet, letter of intent or other document executed by the parties prior
to the date hereof relating to such subject matter.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this
Agreement.  The failure by any party to enforce any rights under this Agreement
shall not be construed as a waiver of any rights of such party.

 



4

 

 

21. Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

22. Notices.   Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, delivered by hand against written receipt therefor, or sent
by email or facsimile transmission, addressed as follows:

 

if to the Group, to it at:

 

Ipsidy Inc. FIN Holdings, Inc. ID Solutions, Inc. 670 Long Beach Blvd. Long
Beach, NY 11561

Attention: General Counsel

Email: legal@ipsidy.com

Facsimile: 516-274-0573

 

with a copy to:

 

Stephen M. Fleming, Esq. Fleming PLLC

30 Wall Street, 8th Floor New York, NY 10005

Email: smf@flemingpllc.com

Facsimile: 516-977-1209

 

if to the Collateral Agent, to the Collateral Agent’s address indicated on the
signature page of this Agreement.

 

All such notices delivered by hand or by courier shall be deemed served upon
receipt or refusal of receipt by the addressee. All notices given electronically
shall be deemed served upon the next business day after transmission, provided
no error message was received.

 

23. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

24. Third Party Beneficiary.  This Agreement is intended for the benefit of the
Holders, the undersigned parties and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

25. Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

26. Attorneys’ Fees.  Each party shall bear their own fees and expenses incurred
in the preparation, negotiation and execution of this Agreement. In the event
that any suit or action is instituted under or in relation to this Agreement,
including without limitation to enforce any provision in this Agreement, the
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals.

 

27. Remedies.  All remedies afforded to any party by law or contract, shall be
cumulative and not alternative and are in addition to all other rights and
remedies a party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement.  Without limiting
the foregoing, no exercise of a remedy shall be deemed an election excluding any
other remedy.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed as of the date first above written.

 

  Ipsidy Inc.         By:     Name:     Title:           FIN Holdings, Inc.    
    By:     Name:     Title:           ID Solutions, Inc.         By:    
Name:                Title:  

 

  Theodore Stern, as Collateral Agent for the Holders               Stephen
Garchik, as Collateral Agent for the Holders        

 

6

 

 

Schedule A
Holders

 

Name   Series of Note   Principal Amount                              

 

 

7



 

 